Case 17-13848-KHK        Doc 179    Filed 02/15/19 Entered 02/15/19 16:44:51           Desc Main
                                   Document      Page 1 of 9


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 In re:
 Bobbie Upasna Vardan                                                 Case No. 17-13848-KHK
              Debtor                                                  Chapter 11

 WELLS FARGO BANK, N.A. AS
 SERVICING AGENT FOR BANK
 OF AMERICA, N.A.,
            Movant
 vs.

 BOBBIE UPASNA VARDAN,
           Respondent


               MEMORANDUM OPINION ON MOTION TO AMEND
         ORDER GRANTING ,15(0 RELIEF FORM THE AUTOMATIC STAY
                     ENTERED ON NOVEMBER 30, 2018

        Before the Court is GREI, LLC’s (“GREI”) Motion to Amend Findings or to Make

 Additional Findings of the Order Granting In Rem Relief from the Automatic Stay to Wells

 Fargo Bank, NA (“Wells Fargo”) entered on November 30, 2018. (Docket No. 149). The motion

 asks this Court to find that the Debtor’s interest in the real property located at 3409 Meyer

 Woods Lane, Fairfax, Virginia, was terminated by the sale of the property to GREI on September

 25, 2018. Wells Fargo filed a response to GREI’s motion indicating no opposition to the relief

 requested, and asking for additional relief. Bobbie Vardan, the Debtor, opposes the relief sought

 by GREI. After a hearing on the matter, the Court makes the following findings of fact and

 conclusions of law in favor of GREI and Wells Fargo.

                                          Background

        This case was filed on November 13, 2017. Four days after the petition was filed, Wells

 Fargo Bank, NA filed a motion requesting in rem relief from the automatic stay as to the

                                                1.
Case 17-13848-KHK        Doc 179     Filed 02/15/19 Entered 02/15/19 16:44:51             Desc Main
                                    Document      Page 2 of 9


 Debtor’s real property. (Docket No. 12). On the morning of May 23, 2018, this Court granted

 the relief sought by Wells Fargo. On the evening of May 23, 2018, the Court entered an order

 dismissing the Debtor’s bankruptcy for failure and inability to propose a feasible chapter 11 plan.

 The first order granting in rem relief to Wells Fargo was entered on May 26, 2018. (Docket No.

 87). The order was a final order and therefore subject to appeal. Ms. Vardan filed a notice of

 appeal of the order to the United States District Court for the Eastern District of Virginia on June

 14, 2018. (Docket No. 105).

         On November 2, 2018, the District Court vacated the first in rem order and remanded the

 matter back to this Court for further action. An evidentiary hearing on Wells Fargo’s motion for

 relief was conducted on November 19, 2018. (Docket No. 121).

         On November 18, 2018, GREI filed a brief requesting a finding that the sale of the

 property pursuant to the first in rem order terminated any interest that the Debtor may have had

 in the property at the time of the sale and that Wells Fargo’s pending motion for relief from stay

 was moot as the Debtor had no remaining interest in the property. (Docket No. 137). Timothy

 McGary appeared as Counsel for GREI at the evidentiary hearing and presented arguments in

 support of GREI’s brief.

         The Court issued a memorandum opinion and the second order granting in rem relief

 from the stay to Wells Fargo on November 30, 2018.            (Docket Nos. 143 and 144). The

 memorandum opinion did not address the validity of the foreclosure sale because the Debtor had

 not received adequate notice of GREI’s position and was therefore unprepared to address the

 issues raised by GREI at the hearing. (Docket Nos. 143 and 144). On December 14, 2018, the

 Debtor filed a notice of appeal of the second in rem order to the District Court.      (Docket No.

 153).



                                                  2.
Case 17-13848-KHK        Doc 179     Filed 02/15/19 Entered 02/15/19 16:44:51          Desc Main
                                    Document      Page 3 of 9


        On December 14, 2018, GREI simultaneously filed a motion to amend the second in rem

 order in the Bankruptcy Court and a notice of appeal of the Bankruptcy Court’s second in rem

 order to the District Court. (Docket Nos. 149 and 151). Finally, on December 28, 2018, GREI

 filed a suggestion of stay of effective date of the notices of appeal until its motion to amend

 could be resolved. (Docket No. 162).

        A hearing on the motion to amend was conducted on January 15, 2018. GREI and Wells

 Fargo appeared by Counsel and the Debtor appeared, pro se. After hearing arguments of the

 parties, the Court took the matter under advisement.



                                        Findings of Facts

        This memorandum incorporates by reference all of the findings of facts and conclusions

 of law regarding the Debtor’s actions in its opinion entered on November 30, 2018.      (Docket

 No. 144). The additional findings are these:

        On September 10, 2018, following the entry of the first in rem order, but before the

 District Court entered the remand order, GREI purchased the subject property at a foreclosure

 sale. (Docket No. 164, p. 5). At the time of the sale, the first in rem order was on appeal and a

 stay pending appeal had not been requested.

        On September 21, 2018, Samuel I. White, P.C., the trustee who conducted the sale,

 executed a “foreclosure deed” conveying the property to GREI, LLC. The deed was recorded

 among the land records of Fairfax County, Virginia on September 25, 2018, at Deed Book 25545

 at Page 0315. (Docket No. 137, pp. 7-9). The foreclosure deed was admitted into evidence at




                                                3.
Case 17-13848-KHK             Doc 179        Filed 02/15/19 Entered 02/15/19 16:44:51                       Desc Main
                                            Document      Page 4 of 9


 the hearing on November 19, 2018 as Exhibit “GREI-1”. (Docket No. 141, Transcript of

 Hearing, p. 40). 1



                                                Conclusions of Law

          This Court has authority to modify its second in rem order to make additional findings

 pursuant to Fed. R. Civ. P. 52 as made applicable to this matter under Fed. R. Bankr. P. 7052.

 The Court may make additional findings of its previous order under Rule 59(e) in order to

 correct a clear error of law or to prevent manifest injustice. J & M Salupo Dev. Co. 388 B.R.

 795, 805 (6th Cir. BAP 2008). Fed. R. Civ. P. 59(e).

          GREI asks this Court to affirm 1) that the foreclosure sale of the subject property

 terminated any interest that the Debtor may have had in the property because the first in rem

 order was an enforceable final order as no stay pending appeal had been requested or issued by

 this Court; and 2) that the sale made further consideration of the motion for relief moot and

 therefore the motion should be dismissed.

          At the hearing conducted on November 13, 2018, GREI argued that the foreclosure sale

 was valid because the order granting in rem relief entered on May 26, 2018 was a final order and

 therefore enforceable. The Court agrees. 2 See Pinpoint IT Servs., LLC v. Rivera (In re Atlas IT




 1
    In its motion to amend, GREI states, “The deed recites all of the factual underpinnings for a valid trustee’s sale
 under a deed of trust 1) a default occurred; 2) the sale was advertised once a week for two weeks; 3) that proper
 notice was given to the owners of the property and; 4) the sale occurred to the highest and last bidder at the sale. The
 recitals of those facts in the deed create prima facie evidence of those facts. Va. Code §8.01- 389 (1950) (as
 amended). See also Ashworth v. Cole, 180 Va. 108 (1942) (decided under Va. Code 1942 §6196); Adamson v.
 Columbia Gas Transmission, LLC, 987 F. Supp. 2d 700 (E.D. Va. 2013) (decided under §8.01-389, but citing to
 Ashworth), applying the rule in a federal proceeding. Such recitals create a prima facie case that the foreclosure sale
 was procedurally correct and the sale was valid. Thereafter, the Debtor would have had to carry the burden of proof
 that the sale was in some manner procedurally defective, and to raise that issue on a good faith basis.” (Docket No.
 149) (Motion to Amend, p. 6).
 2
   28 U.S.C.A. §§ 158(d)(1), 362.

                                                            4.
Case 17-13848-KHK         Doc 179     Filed 02/15/19 Entered 02/15/19 16:44:51              Desc Main
                                     Document      Page 5 of 9


 Exp. Corp.), 761 F.3d 177, 182 (1st Cir.2014) ( “Orders granting stay relief are orders ‘disposing

 of a discrete dispute’ and so are final and appealable as of right…”).

        GREI acknowledged that the Debtor had the right to request a stay of the order pending

 appeal, but maintained that she failed to exercise that right and as a result, Wells Fargo could not

 violate the stay when it foreclosed and subsequently conveyed its interest in the property to

 GREI. This position is amply supported by case law. See In re March, 988 F.2d 498, 499 (4th

 Cir. 1993) (finding that foreclosure by a third party on property in which debtor had a junior lien

 mooted debtor’s appeal of bankruptcy court’s order sustaining third party’s right to foreclose),

 cert. denied, 114 S.Ct. 182 (1993); See also In re Abingdon Realty Corp., 530 F.2d 588, 590 (4th

 Cir.1976) (holding that sale of debtor’s property mooted debtor’s appeal challenging the

 sale).When the bankruptcy court sets aside a stay under section 362(d), and the debtor fails to

 obtain a stay pending appeal with the result that the property is sold to a creditor at foreclosure, a

 court is powerless to rescind the sale on appeal. In re Sewanee Land, Coal & Cattle, Inc., 735

 F.2d 1294 (11th Cir.1984); see In re Bleaufontaine, Inc., 634 F.2d 1383, 1389-90 (5th Cir. 1981);

 Greylock Glen Corp. v. Community Savings Bank, 656 F.2d 1, 4-5 (1st Cir.1981); In re Royal

 Properties, Inc., 621 F.2d 984 (9th Cir.1980). This rule of law is intended to provide finality to

 orders of bankruptcy courts and to protect the integrity of the judicial sale process upon which

 good faith purchasers rely. In re Bleaufontaine, 634 F.2d at 1389 n. 12.

        The motion for relief was originally filed on November 17, 2017. It was heard on May

 23, 2018 at 9:41AM and granted from the bench. The Order Denying Approval of Disclosure

 Statement and Dismissing Case was entered the same day at 5:31PM. The only reported case

 addressing the issue of whether in rem relief may be granted after a case is dismissed is In re

 Harris, No. 18-14157-MSH, 2019 WL 189220 (Bankr. D. Mass. Jan. 14, 2019). In that case,



                                                   5.
Case 17-13848-KHK         Doc 179     Filed 02/15/19 Entered 02/15/19 16:44:51             Desc Main
                                     Document      Page 6 of 9


 Judge Hoffman dismissed as moot an in rem motion for relief that was filed after the dismissal

 order had taken effect. It is distinguishable from the instant case because here the motion was

 filed six month before the final hearing occurred, and the motion was granted hours before the

 dismissal order took effect.

        Even if the motion for relief had been granted after the dismissal order was entered, the

 sale to GREI would still be valid. In that scenario, the automatic stay would have ceased to exist

 upon dismissal thereby removing the property from the bankruptcy estate and making a motion

 for relief moot. As a result, Wells Fargo would have been free to exercise its right to enforce its

 lien against the property under non-bankruptcy law.

        Ms. Vardan argued several theories to explain why the sale to GREI was invalid. First,

 she contended that GREI lacked standing because the first order granting relief was reversed and

 that the reversal reinstated the automatic stay. She is incorrect. The remand order merely

 vacated the first in rem order so that findings of facts and conclusions of law could be rendered

 for review by the District Court on appeal. Since the remand order was not a reversal, the final

 order granting relief from the stay remained in effect.         GREI acquired standing when it

 purchased Wells Fargo’s interest in the subject property.

        Next, the Debtor argued that the sale was invalid because GREI knew that the in rem

 order was under appeal and thereby GREI took subject to the appeal. Ms. Vardan cites no case

 law to support this theory. As previously stated, the appeal did not affect the finality of the first

 in rem relief order, so any challenge to GREI’s standing for this reason is baseless. Moreover,

 the failure of the Debtor to obtain a stay pending appeal from a lower court, with the result that

 property was, in fact, sold at foreclosure leaves appellate courts powerless to grant relief, even




                                                  6.
Case 17-13848-KHK             Doc 179     Filed 02/15/19 Entered 02/15/19 16:44:51        Desc Main
                                         Document      Page 7 of 9


 when the purchaser is a party to the appeal. See In re Sewanee Land, Coal & Cattle, Inc., 735

 F.2d at 1296.

           Ms. Vardan also argued that the sale violated the automatic stay initiated with the filing

 of the Suman Vardan petition in bankruptcy. 3 The facts belie this position. As discussed in the

 Court’s memorandum opinion dated November 30, 2018, the Gift Deed purporting to grant Dr.

 Vardan an interest in the subject property was not properly perfected by recordation until after

 his bankruptcy was filed; therefore, the automatic stay that was created by his case never affected

 the property.

           Ms. Vardan filed a notice of appeal of the second in rem order on December 14, 2018.

 Case No. 17-13848, (Docket No. 153). She argued that the appeal deprives the Bankruptcy

 Court of jurisdiction to proceed further on this matter unless it makes its findings pursuant to

 Rule 8008 of the Federal Rules of Bankruptcy Procedure. That would be so, but for GREI’s

 properly filed motion to amend which was docketed mere hours before the Debtor’s notice of

 appeal. The motion to amend coupled with GREI’s suggestion of stay of effective date of

 notices of the two appeals filed on December 28, 2018, stays both appeals until the Court issues

 its order and transfers the matter to the District Court for review.

           The Debtor alleged that the foreclosure sale was invalid because Wells Fargo engaged in

 dual-tracking and improperly handled her loan modification when it denied her application

 because she was “not eligible to be reviewed for assistance”. 4 As proof of Wells Fargo’s unfair

 treatment, Ms. Vardan contended that she successfully negotiated a loan modification with

 Wilmington Savings Fund Society, FSB, (“Wilmington”) d/b/a Christiana Trust, not individually




 3
     See In re Suman Vardan, Case No. 18-13062.
 4
     Docket No. 166 (Motion to Strike at 9).

                                                   7.
Case 17-13848-KHK              Doc 179      Filed 02/15/19 Entered 02/15/19 16:44:51      Desc Main
                                           Document      Page 8 of 9


 but as trustee for Hilldale Trust, the mortgage lender on the Debtor’s residence of record in Great

 Falls, Virginia.

            Although, Wells Fargo and Wilmington would have used the same financial information

 about the Debtor, their decisions to modify their respective loans would also include other

 factors including whether the property was a primary residence and whether there was equity in

 the property. The instant property is not the Debtor’s primary residence and the property value is

 greater than the amount owed on the loan, therefore the lender would recoup the full value of its

 loan at foreclosure. This would not be the case if the Great Falls property went to foreclosure.

 The Debtor stated, in open Court, at the hearing on approval of her disclosure statement, that her

 residence in Great Falls had sustained structural and other damage and is worth less than the

 value of the mortgage loan. 5 This might explain why Wilmington would choose to grant a loan

 modification rather than incur a loss at a foreclosure sale. The Court has no other evidence

 before it demonstrating improper conduct regarding the processing of Ms. Vardan’s loan

 modification application by Wells Fargo. Therefore, the Court makes no determination as to the

 validity of the allegations made by the Debtor that Wells Fargo engaged in improper dual-

 tracking of her mortgage loan.

            Ms. Vardan appears to assume that she is owed a loan modification by right because she

 received a loan modification from a lender on her residence during this bankruptcy.             She

 certainly has the right to apply for a modification; however, mortgage lenders are not required to

 grant every request. Nevertheless, by her actions it is clear that the Debtor is still attempting to

 hold Wells Fargo and GREI hostage until she is granted a modification irrespective of her

 qualifications. Such behavior should not be encouraged and will not be tolerated by the Court in

 this case.

 5
     Docket No. 82 (Disclosure Statement Hearing on May 15, 2018 at 9:20-24).

                                                         8.
Case 17-13848-KHK        Doc 179     Filed 02/15/19 Entered 02/15/19 16:44:51           Desc Main
                                    Document      Page 9 of 9


        Finally, Wells Fargo asked the Court to amend the order to find that in rem relief is

 granted effective as of the entry of the first in rem order. It argued that doing so would resolve

 any contention that the Debtor’s abusive filing of the bankruptcy on behalf of Suman Vardan on

 September 10, 2018, had any impact on the validity of the sale conducted under the authority of

 the first in rem order that had been neither stayed nor vacated as of the sale date. 11 U.S.C.

 105(a) grants bankruptcy courts with equitable powers “to issue any order that is necessary or

 appropriate to carry out the provisions of this title.” In rem relief was granted in this case to

 prevent Ms. Vardan from continuing to abuse the bankruptcy system. Her actions after her case

 was dismissed confirm that the pattern of abuse will continue in the federal courts and possibly

 state courts without this specific remedy. As stated in the prior memorandum, Ms. Vardan’s

 actions represent the very behavior that § 362(d)(4) was enacted to prevent. Therefore, the Court

 will grant Wells Fargo’s request to make the second in rem order effective as of May 31, 2018,

 nunc pro tunc.

         In conclusion, this Court finds that the foreclosure sale of the subject property

 terminated any interest that the Debtor may have had in the property because the first in rem

 order was a final order. The order was neither subject to a stay pending appeal nor had it been

 vacated before the property was sold to GREI. Therefore, for these and all of the reasons stated

 in the Court’s memorandum opinion dated November 30, 2018, the Court grants the motion for

 in rem relief effective May 31, 2018 nunc pro tunc. The Court will enter an amended order

 consistent with the additional findings and conclusions in this memorandum opinion.



       Feb 15 2019
                                                   /s/ Klinette Kindred
 Date: _________________                      ___________________________
                                                     Klinette H. Kindred
                                                     United States Bankruptcy Judge

                                                      Entered on Docket:Feb 15 2019
                                                 9.
